720 S.E.2d 682 (2012)
STATE of North Carolina
v.
Kevin Burnette JOHNSON.
No. 344P11.
Supreme Court of North Carolina.
January 26, 2012.
Tina A. Krasner, Assistant Attorney General, for State of North Carolina.
Kevin B. Johnson, for Johnson, Kevin Burnette.
Russell Joseph Hollers, Durham, for Johnson, Kevin Burnette.
Tracey Cline, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed on the 6th of September 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th of January 2012."